       Case 19-31734             Doc 2         Filed 12/23/19 Entered 12/23/19 14:04:11                    Desc Notice of
                                                    Deficiency Page 1 of 1

                                             UNITED STATES BANKRUPTCY COURT
                                                Western District of North Carolina
                                                       Charlotte Division

                                                         Case No. 19−31734
                                                             Chapter 7




In Re: Debtor(s) (name(s) used in the last 8 years, including married, maiden, trade, and address):
      Ricky Malcolm Barnes
          aka Rick M. Barnes, aka Ricky Barnes, aka Ricky
          M. Barnes
       18920 Peninsula Point Drive
       Cornelius, NC 28031
       Social Security No.: xxx−xx−0219




                                      NOTICE OF DEFICIENT FILING

NOTICE IS HEREBY GIVEN that the petition filed on behalf of the above−referenced debtor(s) did not include
the following items:

         Form 106 − Individual Summary of Schedules
         Schedule A/B − List Property post 12−1
         Schedule C − Property Claimed Exempt
         Schedule G − Executory Contracts
         Schedule H − Co−Debtors
         Schedule I − Income
         Schedule J − Expenditures
         Declaration Concerning Schedules
         Statement of Financial Affairs
         Form 8 (Statement of Intention)
         Fee Disclosure Statement
         Chapter 7 Statement of Income and Means Test
         Certification of Credit Counseling



FURTHER NOTICE IS GIVEN that if the above−referenced items are not filed with the Clerk of this Court within
the time set forth in the Federal Rules of Bankruptcy Procedure and the Local Bankruptcy Rules of this Court, this
case will be subject to dismissal by the Court.



Dated: December 23, 2019                                                                       Steven T. Salata
                                                                                               Clerk of Court


Electronically filed and signed (12/23/19)
